[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.46

 

UNIVERSITY OF CALIFORNIA, BERKELEY OFFICE OF TECHNOLOGY LICENSING

[gveivxsgdgol000001.jpg]

 

EXCLUSIVE LICENSE AND BAILMENT AGREEMENT

BETWEEN

AVALANCHE BIOTECHNOLOGIES, INC.

AND

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

FOR

[*]

UC Case Nos.: [*]

 

 



--------------------------------------------------------------------------------

UNIVERSITY OF CALIFORNIA, BERKELEY OFFICE OF TECHNOLOGY LICENSING

[gveivxsgdgol000002.jpg]

 

EXCLUSIVE LICENSE and BAILMENT AGREEMENT
FOR
[*]

UC Case Nos.: [*]

 

This exclusive license agreement (“Agreement”) is effective June 17, 2013
(“Effective Date”), by and between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA,
a California corporation, whose legal address is 1111 Franklin Street, 12th
Floor, Oakland, California 94607- 5200, acting through its Office of Technology
Licensing, at the University of California, Berkeley, 2150 Shattuck Avenue,
Suite 510, Berkeley, CA 94704-1347 (“REGENTS”) and AVALANCHE BIOTECHNOLOGIES,
INC., a Delaware corporation having a principal place of business at 665 Third
Street, Suite 250, San Francisco, CA 94107 (“LICENSEE”). The parties agree as
follows:

1.

BACKGROUND

 

1.1

REGENTS has assignments to the following (collectively referred to as
“INVENTIONS”): invention disclosures entitled, [*] invented by [*] employed by
the University of California, Berkeley, as described in REGENTS’ case No.: [*];
and [*] invented by [*] employed by the University of California, Berkeley, as
described in REGENTS’ case No.: [*] and to REGENTS’ PATENT RIGHTS, as
hereinafter defined, which are directed to the INVENTIONS.

 

1.2

LICENSEE entered into an option agreement with REGENTS effective [*],
terminating on [*], for the purpose of evaluating the INVENTIONS and granting
LICENSEE an exclusive right to negotiate an exclusive license in REGENTS’ PATENT
RIGHTS to the INVENTIONS, which Option Agreement covers LICENSEE’s commitment to
reimburse REGENTS’ patent costs during the period.

Page 2 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.3

LICENSEE has provided REGENTS with a commercialization plan for the INVENTIONS
and business strategy in order to evaluate its capabilities as a LICENSEE.

 

1.4

The development of the INVENTIONS was sponsored in part by various grants by
U.S. Government agencies, and as a consequence, REGENTS elected to retain title
to the INVENTIONS subject to the rights of the U.S. Government under 35 USC
200-212 and implementing regulations, including that REGENTS, in turn, has
granted back to the U.S. Government a non-exclusive, non-transferrable
irrevocable, paid-up license to practice or have practiced the INVENTIONS for or
on behalf of the U.S. Government throughout the world. These U.S. Government
grants are [*]

 

1.5

REGENTS and LICENSEE wish to have the INVENTIONS perfected and marketed as soon
as reasonably practicable so that products resulting therefrom may be available
for public use and benefit.

 

1.6

LICENSEE wishes to acquire, and REGENTS wishes to grant to LICENSEE, an
exclusive license under REGENTS’ PATENT RIGHTS and an exclusive bailment of the
BIOLOGICAL MATERIAL under the REGENTS’ PROPERTY RIGHTS for the purpose of
undertaking development and to make, have made, use, sell, offer for sale,
import, and export LICENSED PRODUCTS as defined below.

2.

DEFINITIONS

 

2.1

“REGENTS’ PATENT RIGHTS” means REGENTS’ rights in the following U.S. and foreign
patent applications:

 

i.

[*] Patent Application Number [*], entitled “[*]” (UC Case No. [*]), filed on
[*] and assigned to REGENTS;

 

ii.

[*] Patent Application Number [*], entitled “[*]” (UC Case No. [*]), filed on
[*] and assigned to REGENTS;

 

iii.

[*] Patent Application Number [*] entitled [*] filed on [*] and assigned to
REGENTS;

Page 3 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

iv.

[*] Patent Application Number [*] entitled [*] filed on [*] and assigned to
REGENTS, and

 

v.

All other international patents and patent applications, and/or any divisions,
continuations, reissues or continuations-in-part (only to the extent, however,
that claims in the continuations-in-part are entitled to the priority filing
date of the parent patent application) of any of the above-referenced U.S. or
international patents or applications.

 

2.2

“LICENSED PRODUCTS” means all kits, compositions of matter, articles of
manufacture, materials, and products, the manufacture, use, SALE, offer for
SALE, or import of which: a) requires the performance of the LICENSED METHOD; or
b) but for the license granted pursuant to this Agreement, would infringe, or
contribute to or induce the infringement of, a VALID CLAIM under REGENTS’ PATENT
RIGHTS.

 

2.3

“LICENSED METHOD” means any process or method the use or practice of which, but
for the license pursuant to this Agreement, would infringe, or contribute to or
induce the infringement of a VALID CLAIM under REGENTS’ PATENT RIGHTS in that
country in which the LICENSED METHOD is used or practiced.

 

2.4

“LICENSED FIELD OF USE” means [*]

 

2.5

“NET SALES” means the gross invoice price charged, and the value of non-cash
consideration owed to, LICENSEE or a sublicensee for SALES of LICENSED PRODUCTS,
LICENSED SERVICES, and LICENSED METHODS in the LICENSED TERRITORY, the less the
sum of the following actual and customary deductions where applicable: cash,
trade or quantity discounts; sales, use, tariff, import/export duties or other
excise taxes when included in gross sales, Deductable Value-Added Tax, but
excluding value-added taxes other than Deductable Value Added Tax or taxes
assessed on income derived from sales: “Deductable Value-Added Tax” means
value-added tax only to the extent that such value-added tax is actually
incurred and is not reimbursable, refundable, or creditable under the tax
authority of any country; freight, insurance, packaging costs, and
transportation

Page 4 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

charges; allowances or credits to customers because of rejections or returns,
because of retroactive price reductions, or due to recalls; provisions for
actual uncollectible accounts determined in accordance with US GAAP; and
discounts, rebates or similar payments granted or given to wholesalers or other
distributors, buying groups, health care insurance carriers or other
institutions or to the government, including Medicare/Medicaid and other
government rebates/discounts. For purposes of calculating NET SALES, a SALE to a
sublicensee for end use by the sublicensee will be treated as a SALE at
wholesale price. NET SALES shall exclude any disposition of LICENSED PRODUCTS,
LICENSED SERVICES and LICENSED METHODS in connection with clinical trials
thereof and any disposition of LICENSED PRODUCTS distributed for promotional or
charitable purposes, in reasonable quantities.

 

2.6

“AFFILIATE” of LICENSEE means any entity that, directly or indirectly, Controls
LICENSEE, is Controlled by LICENSEE, or is under common Control with LICENSEE.
“Control” means (i) having the actual, present capacity to elect a majority of
the directors of such affiliate, or (ii) having the power to direct at least [*]
of the voting rights entitled to elect directors, or (iii) in any country where
the local law will not permit foreign equity participation of a majority,
ownership or control, directly or indirectly, of the maximum percentage of such
outstanding stock or voting rights permitted by local law.

 

2.7

“LICENSED TERRITORY” means [*]

 

2.8

“SALE” means, for LICENSED PRODUCTS and LICENSED SERVICES, the act of selling,
leasing or otherwise transferring, providing, or furnishing such product or
service, and for LICENSED METHOD the act of performing such method, for any use
or for any consideration. Correspondingly, “SELL” means to make or cause to be
made a SALE, and “SOLD” means to have made or caused to be made a SALE.

 

2.9

“LICENSED SERVICE” means a service provided using LICENSED PRODUCTS or LICENSED
METHOD.

Page 5 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

2.10

“SUBLICENSEE REVENUE” means any cash consideration, and of the cash equivalent
of all other consideration, due to LICENSEE under each sublicense for the grant
of rights under the REGENTS’ PATENT RIGHTS, but excluding: (a) any royalty
payments on sales of LICENSED PRODUCTS, LICENSED SERVICES and LICENSED METHODS
by a sublicensee (which sales shall be included as NET SALES and shall give rise
to royalty payments to REGENTS under section 6.1); (b) any amounts paid by a
sublicensee as bona fide reimbursement for research and development costs at
fair market value for materials and full time equivalents; (c) bona fide loans
or any payments in consideration for a grant of equity of the LICENSEE at fair
market value; (d) amounts paid for supplies of product or other tangible
materials; (e) amounts paid as reimbursement for expenses directly related to
the pursuit, maintenance, and/or defense of REGENTS’ PATENT RIGHTS; (f)
milestone payments by a sublicensee (which shall be give rise to the milestone
payments to REGENTS under section 6.4); and (g) withholding taxes and any other
amounts by a sublicensee from amounts otherwise payable to LICENSEE under such
sublicense agreement other than past due payments.

 

2.11

“PHASE IIB CLINICAL TRIAL” means a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(b) and that is designed to
support and immediately precede the initiation of a Phase III Clinical Trial
without any further phase II trials by evaluating the dose-dependent
effectiveness of a pharmaceutical product for a particular indication or
indications in patients with the disease or condition under study and to
determine the common side effects and risks associated with the pharmaceutical
product.

 

2.12

“PHASE III CLINICAL TRIAL” means a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(c).

 

2.13

“VALID CLAIM” shall mean a claim in an issued, unexpired patent or in a pending
patent application (which claim is pending for no more than [*] within licensed
REGENTS’ PATENT RIGHTS that (a) has not been cancelled, withdrawn, abandoned or
rejected by any administrative agency or other body of competent jurisdiction
from which no appeal has or can be taken, (b) has not been revoked, held
invalid, or declared unpatentable or unenforceable in a decision of a court or
other body of competent jurisdiction that is unappealable or unappealed within
the time allowed for appeal, (c) has not been rendered unenforceable through
disclaimer or otherwise, and (d) is not lost through an interference proceeding.
If a

Page 6 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

claim is pending for more than [*] and latter issues in a patent, then as of the
patent issue date, the claim again becomes a VALID CLAIM.

 

2.14

“FIRST COMMERCIAL SALE” shall mean the first SALE of a LICENSED PRODUCT,
LICENSED METHOD or LICENSED SERVICE by LICENSEE or its sublicensees following
regulatory approval in the applicable country of sale.

 

2.15

“REGENTS’ PROPERTY RIGHTS” means all of REGENTS’ personal property rights in the
tangible property in INVENTIONS licensed here under. REGENTS’ PROPERTY RIGHTS do
not include REGENTS’ PATENT RIGHTS.

 

2.16

“BIOLOGICAL MATERIAL” means REGENTS’:

[*]

3.

GRANT

 

3.1

(a)Subject to the limitations set forth in this Agreement, including the license
granted to the U.S. Government and the rights reserved in Paragraph 3.3, REGENTS
hereby grants and LICENSEE hereby accepts an exclusive license under REGENTS’
PATENT RIGHTS to develop, make, have made, use, offer for SALE, import, export,
and SELL LICENSED PRODUCTS and LICENSED SERVICES, and to practice the LICENSED
METHOD, in the LICENSED FIELD OF USE in the LICENSED TERRITORY.

(b)Subject to the limitations set forth in this Agreement and subject to the
license granted to the U.S. Government, REGENTS hereby grants and LICENSEE
hereby accepts an exclusive license under REGENTS’ PROPERTY RIGHTS to possess,
make and use, the BIOLOGICAL MATERIAL bailed to LICENSEE under this Agreement.
LICENSEE acknowledges that the REGENTS is and will remain the sole owner of the
BIOLOGICAL MATERIAL and the title of the material is not transferred to LICENSEE
under this Agreement.

(c)REGENTS have provided the LICENSEE, one shipment of BIOLOGICAL MATERIAL in
quantities that are deemed appropriate [*]. No additional obligation is required
of REGENTS’ with respect to bailment of the BIOLOGICAL MATERIAL.

Page 7 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3.2

The license under Paragraph 3.1 will be exclusive for a term commencing on the
Effective Date and ending on the date of the last to expire patent under
REGENTS’ PATENT RIGHTS.

 

3.3

Nothing in this Agreement will be deemed to limit the right of REGENTS to
publish any and all technical data resulting from any research performed by
REGENTS relating to the INVENTIONS and the BIOLOGICAL MATERIAL. REGENTS
expressly reserves the right to use the INVENTIONS, the BIOLOGICAL MATERIAL and
related technology for its educational and research purposes; to disseminate the
BIOLOGICAL MATERIAL and other tangible materials associated with, or required to
practice the INVENTIONS and/or the REGENTS’ PATENT RIGHTS to researchers at
nonprofit institutions for their educational and research purposes and to permit
other nonprofit institutions to use such BIOLOGICAL MATERIAL to practice the
REGENTS’ PATENT RIGHTS for education and research purposes.

 

3.4

This Agreement will terminate immediately if LICENSEE files a claim that
includes, in any way, the assertion that any portion of the REGENTS’ PATENT
RIGHTS is invalid or unenforceable where the filing is by the LICENSEE, a third
party on behalf of the LICENSEE (and with the actual knowledge of the LICENSEE),
or a third party at the written urging of the LICENSEE.

 

3.5

LICENSEE will have a continuing responsibility to keep REGENTS informed of the
large/small entity status, as defined in 15 U.S.C. 632, of itself and its
sublicensees.

 

3.6

The INVENTIONS was funded in part by the U.S. Government. In accordance with PL
96-517 as amended by PL 98-620, to the extent required by law or regulation, any
products covered by patent applications or patents claiming the INVENTIONS and
sold in the United States will be substantially manufactured in the United
States.

4.

SUBLICENSES

 

4.1

REGENTS also grants to LICENSEE the right to sublicense to AFFILIATES and third
parties the right to develop, make, have made, use, offer for SALE, import,
export, and SELL LICENSED PRODUCTS and LICENSED SERVICES, and to practice
LICENSED METHOD, provided that LICENSEE has exclusive rights

Page 8 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

under this Agreement at the time of sublicensing. Every such sublicense will
include:

 

(a)

a statement setting forth the date upon which LICENSEE’s exclusive rights,
privileges, and license hereunder will expire;

 

(b)

as applicable, all the rights of, and require the performance of all the
obligations due to, REGENTS (and, if applicable, the United States Government)
under this Agreement other than (i) any payment or reporting obligations (for
which LICENSEE is directly responsible pursuant to Paragraph 4.6) and (ii) the
indemnification obligation in Article 19 (which are addressed in Paragraph
4.1(d));

 

(c)

a sublicensee shall have the right to grant further sublicense to its AFFILIATE
and/or third parties to the extent sublicensee deems such sublicense is
commercially reasonable, useful or necessary for the development and/or
commercialization of LICENSED PRODUCT(S) or LICENSED METHOD(S) in accordance
with this AGREEMENT; provided that (i) such sublicense is subject to a written
sublicense agreement and is bound by all of the applicable terms, conditions,
obligations, restrictions and other covenants of this AGREEMENT that protect or
benefit the REGENTS’(and, if applicable, the U.S. Government’s and other
sponsors’) rights and interests and (ii) sublicensee shall, within thirty (30)
days after issuing any further sublicense, furnish to LICENSEE for delivery to
REGENTS, subject to any confidentiality provisions with third parties, all
material terms of any such sublicenses, pertaining to the REGENTS interests,
including the sublicensee name and address; and Indemnification of REGENTS as
provided in this AGREEMENT; and

 

(d)

the same provision for indemnification of REGENTS as has been provided for in
this Agreement.

 

4.2

LICENSEE will pay to REGENTS [*] of SUBLICENSE REVENUE.

In the event LICENSEE sublicenses the REGENTS’ PATENT RIGHTS along with its own
patent rights or those of other third parties, LICENSEE may reasonably determine
in good faith the percentage of compensation received thereunder that represents
consideration due for the grant of the rights under the REGENTS’ PATENT RIGHTS,
which percentage will be based upon the value of the

Page 9 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

REGENTS’ PATENT RIGHTS licensed to the sublicensee relative to the value of the
other third party patent rights licensed to the sublicensee. When making payment
under this Paragraph 4.2, LICENSEE shall provide REGENTS with all supporting
information and documentation used to determine any such percentage (or shall
reference previously provided supporting information and documentation).
However, in no case will LICENSEE reduce the compensation to The REGENTS below
[*] of the sublicensed patent rights.

[*]

 

4.3

LICENSEE will notify REGENTS of each sublicense granted hereunder and furnish to
REGENTS a copy of each such sublicense agreement. Such copy may be redacted by
LICENSEE to protect sensitive information. However, such copy shall contain
sufficient information to assure REGENTS that the sublicense is consistent with
this Agreement, and under no circumstances shall any financial terms necessary
to calculate payments due to REGENTS hereunder be redacted.

 

4.4

AFFILIATES will have no licenses under REGENTS’ PATENT RIGHTS except as granted
by sublicense pursuant to this Agreement.

 

4.5

For the purposes of this Agreement, the operations of all sublicensees shall be
deemed to be the operations of LICENSEE, for which LICENSEE shall be
responsible.

 

4.6

LICENSEE will be responsible for payment of all monies and other consideration
due REGENTS hereunder as a result of the activities of sublicensees, and all
reports due REGENTS hereunder will reflect such activities.

 

4.7

Upon termination of this Agreement for any reason, all sublicenses that are
granted by LICENSEE pursuant to this Agreement where the sublicensee is in
compliance with its sublicense agreement as of the date of such termination will
survive such termination (as a direct license(s) from REGENTS), provided that
(a) each such direct license shall be subject to the same non-financial terms
and conditions as those in this Agreement, except that REGENTS will not be bound
to perform any duties or obligations set forth in any sublicenses that extend
beyond the duties and obligations of REGENTS set forth in this Agreement; (b)
such sublicensee (or if there is at such time more than one such sublicensee,
such sublicensees severally and jointly) shall be required to make any annual
maintenance payments due pursuant to Paragraph 5.2 or any minimum annual
royalties due pursuant to

Page 10 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Paragraph 6.7; and (c) and such sublicensee shall be required to make any other
monetary payment(s) that, had this Agreement not been terminated, LICENSEE would
have been required to make under this Agreement as a result of the license to or
activities of such sublicensee.

 

4.8

If REGENTS (to the extent of the actual knowledge of the licensing professional
responsible for administration of this case) or a third party discovers and
notifies that licensing professional that the INVENTIONS are useful for an
application covered by the LICENSED FIELD OF USE, but for which LICENSED
PRODUCTS have not been developed or are not currently under development by
LICENSEE, and provided that such application does not compete, directly with
LICENSED PRODUCTS that have been developed or are currently under development by
LICENSEE (such application, the “NEW APPLICATION”), then REGENTS, as represented
by the Office of Technology Licensing, shall give written notice to LICENSEE,
except for: 1) information that is subject to restrictions of confidentiality
with third parties, and 2) information which originates with REGENTS’ personnel
who do not assent to its disclosure to LICENSEE.

LICENSEE shall have [*] to give REGENTS written notice stating whether LICENSEE
elects to develop LICENSED PRODUCTS for the NEW APPLICATION.

If LICENSEE elects to develop and commercialize the proposed LICENSED PRODUCTS
for the NEW APPLICATION, LICENSEE shall submit progress reports to REGENTS
pursuant to Article 8.

If LICENSEE elects not to develop and commercialize the proposed LICENSED
PRODUCTS for use in the NEW APPLICATION, REGENTS may seek (a) third party(ies)
to develop and commercialize the proposed LICENSED PRODUCTS for the NEW
APPLICATION. If REGENTS is successful in finding a third party, it shall refer
such third party to LICENSEE. If the third party requests a sublicense under
this Agreement, then LICENSEE shall report the request to REGENTS within [*]
from the date of such written request. If the request results in a sublicense,
then LICENSEE shall report it to REGENTS pursuant to Paragraph 4.3. LICENSEE
shall have no obligation to grant a sublicense to any third party under this
Paragraph 4.8 (and, for clarity, the subsequent paragraph shall not apply) if
such third party fails to request such sublicense within [*] after the
expiration of the [*] period described above.

Page 11 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

If LICENSEE refuses to grant a sublicense to the third party with respect to the
NEW APPLICATION, then within [*] after such refusal LICENSEE shall submit to
REGENTS a report specifying the license terms proposed by the third party and a
written justification for LICENSEE’s refusal to grant the proposed sublicense.
If [*], then REGENTS shall have the right to grant to the third party a license
to make, have made, use, sell, offer for sale and import products for use in the
NEW APPLICATION [*].

5.

LICENSE ISSUE FEE

 

5.1

LICENSEE will pay to REGENTS a non-creditable, non-refundable license issue fee
of [*] due within thirty (30) days of the signing of the Agreement this fee is
non-refundable and not an advance against royalties or other payments due under
this Agreement.

 

5.2

LICENSEE will also pay to REGENTS an annual license maintenance fee of [*]
beginning on the first anniversary of the Effective Date and on each anniversary
of the Effective Date thereafter for the term of the AGREEMENT. Notwithstanding
the foregoing, the license maintenance fee will not be due and payable on any
anniversary of the Effective Date following the first SALE of a LICENSED
PRODUCT, LICENSED METHOD OR LICENSED SERVICE.

6.

ROYALTIES

 

6.1

LICENSEE will pay to REGENTS earned royalties at the rate of [*] of NET SALES,
subject to the following:

 

(a)

If LICENSEE is required to make any payment (including royalties or other
license fees) to a third party to obtain a patent license or other patent rights
in the absence of which LICENSEE could not practice REGENTS’ PATENT RIGHTS, such
third party payments [*] creditable against royalties owed hereunder by LICENSEE
to REGENTS, provided that in no one calendar year will the total of such credits
reduce earned royalties owed by LICENSEE to REGENTS by [*] on NET SALES of
LICENSED PRODUCTS, LICENSED SERVICES and LICENSED METHODS.

 

(b)

In the event a LICENSED PRODUCT, LICENSED SERVICE and LICENSED METHODS is, or
LICENSED PRODUCTS, LICENSED

Page 12 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

SERVICES and LICENSED METHODS are, combined with other licensed technologies for
sales to end users by LICENSEE and the total combined royalty burden to LICENSEE
on NET SALES exceeds [*], the earned royalty due to REGENTS will be adjusted,
according to the following formula, where R is [*], C is [*] and B is the total
combined royalty burden on LICENSEE:

Adjusted royalty = R x (C/B)

For example, if LICENSEE’s total combined royalty is [*], the adjusted royalty
due from LICENSEE to REGENTS would be calculated as [*] Notwithstanding the
foregoing, in no event will the royalty due to REGENTS under this adjustment be
less than [*].

 

(c)

Only one royalty will be due on any given LICENSED PRODUCT, LICENSED METHOD and
LICENSED SERVICE.

 

6.2

Royalties accruing to REGENTS will be paid to REGENTS quarterly within [*] after
the end of each calendar quarter.

 

6.3

Royalties will be payable on SALES covered by a VALID CLAIM.

 

6.4

LICENSEE will pay to REGENTS milestone payments as follows:

 

i.

For the first LICENSED PRODUCT or LICENSED METHOD, LICENSEE shall pay to REGENTS
a milestone payment of [*] within [*] of the [*] and;

 

ii.

For the first LICENSED PRODUCT or LICENSED METHOD, LICENSEE shall pay to REGENTS
a milestone payment of [*] within [*] of the [*] and;

 

iii.

LICENSEE will pay to REGENTS a milestone payment of [*] within [*] days of the
[*] and;

 

iv.

LICENSEE will pay to REGENTS a milestone payment of [*] within [*] of [*] and;

 

v.

LICENSEE will pay to REGENTS a milestone payment of [*] within [*] of the [*]
and;

 

vi.

LICENSEE will pay to REGENTS a milestone payment of [*] within [*] of the [*] up
to a maximum of two (2) additional indications.

Page 13 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

vii.

[*]

 

6.5

Beginning in the calendar year after the FIRST COMMERCIAL SALE and in each
succeeding calendar year thereafter LICENSEE will pay to REGENTS a minimum
annual royalty of [*] for the life of this Agreement. This minimum annual
royalty will be paid to REGENTS by [*] of each year and will be credited against
the earned royalty due and owing for the calendar year in which the minimum
payment is made.

 

6.6

All payments due REGENTS will be payable in United States dollars. When LICENSED
PRODUCTS, LICENSED SERVICES, or LICENSED METHOD are SOLD for monies other than
United States dollars, earned royalties will first be determined in the foreign
currency of the country in which the SALE was made and then converted into
equivalent United States dollars. The exchange rate will be that rate quoted in
[*] on the last business day of the reporting period.

 

6.7

Payments due for SALES occurring in any country outside the United States will
not be reduced by any taxes, fees, or other charges imposed by the government of
such country on the remittance of royalty income. LICENSEE will also be
responsible for all bank transfer charges.

 

6.8

LICENSEE will make all payments under this Agreement by check payable to “The
Regents of the University of California” and forward it to REGENTS at the
address shown in Article 23 (Notices).

 

6.9

If any patent or patent application, or any claim thereof, included within
REGENTS’ PATENT RIGHTS expires or is held invalid in a final decision by a court
of competent jurisdiction and last resort and from which no appeal has been or
can be taken, all obligation to pay royalties based on such patent, patent
application or claim, or any claims patentably indistinct therefrom will cease
as of the date of such expiration or final decision. LICENSEE will not, however,
be relieved from paying any royalties that accrued before such expiration or
decision or that are based on another valid patent or claim not expired or
involved in such decision.

 

6.10

No earned royalties will be collected or paid hereunder on SALES to, or for use
by, the United States Government. LICENSEE will reduce the amount charged for
such SALES by an amount equal to the earned royalty otherwise due REGENTS as
provided herein.

Page 14 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

7.

DUE DILIGENCE

 

7.1

LICENSEE, upon execution of this Agreement, will diligently proceed with the
development, manufacture, and SALE of LICENSED PRODUCTS, LICENSED SERVICES, and
LICENSED METHOD, and will diligently market them in quantities sufficient to
meet the market demand.

 

7.2

In addition to its obligations under Paragraph 7.1, LICENSEE specifically
commits to achieving the following objectives in its due diligence activities
under this Agreement:

 

(a)

[*]

 

7.3

If LICENSEE is unable to meet any of its diligence obligations set forth in
Paragraphs 7.1 and 7.2, then REGENTS will so notify LICENSEE of failure to
perform. LICENSEE will have the right and option to extend the target date of
any such due diligence obligation [*] upon the payment of [*] within thirty (30)
days of the date to be extended for each such extension option exercised by
LICENSEE. LICENSEE may further extend the target date of any diligence
obligation for an additional [*] upon payment of an additional [*]. Additional
extensions may be granted only by mutual written agreement of the parties to
this Agreement. These payments are in addition to the minimum royalty payments
specified in Paragraph 6.5. Should LICENSEE opt not to extend the obligation or
fail to meet it by the extended target date, then REGENTS will have the right
and option either to terminate this Agreement or to reduce LICENSEE’s exclusive
license to a non-exclusive royalty-bearing license, with all payments hereunder
reduced to [*] of the royalties due under an exclusive license. This right, if
exercised by REGENTS, supersedes the rights granted in Article 3. The right to
terminate this Agreement or reduce LICENSEE’s exclusive license granted
hereunder to a non-exclusive license will be REGENTS’ sole remedy for breach of
Paragraph 7.1 or 7.2.

 

7.4

At the request of either party, any controversy or claim arising out of or
relating to the diligence provisions of Paragraphs 7.1 and 7.2 will be settled
by arbitration conducted in [*] in accordance with the then current [*].
Judgment upon the award rendered by the arbitrator(s) will be binding on the
parties and may be entered by either party in the court or forum having
jurisdiction. In determination of due diligence, [*].

Page 15 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

7.5

To exercise either the right to terminate this Agreement or to reduce the
license to a non-exclusive license for lack of diligence under Paragraph 7.1 or
7.2, REGENTS will give LICENSEE written notice of the deficiency. LICENSEE
thereafter has [*] to cure the deficiency or to request arbitration. If REGENTS
has not received a written request for arbitration or satisfactory tangible
evidence that the deficiency has been cured by the end of the [*] period, then
REGENTS may, at its option, either terminate the Agreement or reduce LICENSEE’s
exclusive license to a non-exclusive license, with all payments hereunder
reduced to [*] of the royalties due under an exclusive license, by giving
written notice to LICENSEE. These notices will be subject to Article 23
(Notices).

8.

PROGRESS AND ROYALTY REPORTS

 

8.1

For the period beginning October 30, 2013, LICENSEE will submit to REGENTS a
semi annual progress report covering LICENSEE’s activities related to the
development and testing of all LICENSED PRODUCTS, LICENSED SERVICES and LICENSED
METHOD and the obtaining of necessary governmental approvals, if any, for
marketing in the United States. These progress reports will be made for all
development activities until the FIRST COMMERCIAL SALE occurs in the United
States.

 

8.2

Each progress report will be a sufficiently detailed summary of activities of
LICENSEE and any sublicensees so that REGENTS may evaluate and determine
LICENSEE’s progress in development of LICENSED PRODUCTS, LICENSED SERVICES, and
LICENSED METHOD, and in meeting its diligence obligations under Article 7, and
will include (but not be limited to) the following: summary of work completed
and in progress; current schedule of anticipated events and milestones,
including diligence milestones under Paragraph 7.2; anticipated market
introduction dates for the licensed territories; and sublicensee’s activities
during the reporting period.

 

8.3

LICENSEE also will report to REGENTS in its immediately subsequent progress and
royalty reports, the date of FIRST COMMERCIAL SALE.

 

8.4

After the FIRST COMMERCIAL SALE anywhere in the world, LICENSEE will make
quarterly royalty reports to REGENTS within [*] after the quarters ending March
31, June 30, September 30, and December 31, of each year. Each such royalty
report will include at least the following:

Page 16 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(a)

The number of LICENSED PRODUCTS manufactured and the number SOLD;

 

(b)

Gross revenue from SALE of LICENSED PRODUCTS, LICENSED SERVICES and LICENSED
METHOD;

 

(c)

NET SALES pursuant to Paragraph 2.5;

 

(d)

Total royalties due REGENTS; and

 

(e)

Names and addresses of any new sublicensees along with a summary of the material
terms of each new sublicense agreement entered into during the reporting
quarter.

 

8.5

If no SALES have occurred during the report period, a statement to this effect
is required in the royalty report for that period.

9.

BOOKS AND RECORDS

 

9.1

LICENSEE will keep full, true, and accurate books and records containing all
particulars that may be necessary for the purpose of showing the amount of
royalties payable to REGENTS and LICENSEE’s compliance with other obligations
under this Agreement. Said books and records will be kept at LICENSEE’s
principal place of business or the principal place of business of the
appropriate division of LICENSEE to which this Agreement relates. Said books and
records and the supporting data will be open at all reasonable times during
normal business hours upon reasonable notice, for [*] following the end of the
calendar year to which they pertain, to the inspection and audit by
representatives of REGENTS for the purpose of verifying LICENSEE’s royalty
statement or compliance in other respects with this Agreement. Prior to any such
inspection, such representatives will agree in a written agreement with LICENSEE
to hold all information in confidence except as necessary to communicate
LICENSEE’s non-compliance with this Agreement to REGENTS.

 

9.2

The fees and expenses of REGENTS’ representatives performing such an examination
will be borne by REGENTS. However, if an error in underpaid royalties to REGENTS
of [*] is discovered, then the fees and expenses of these representatives will
be borne by LICENSEE.

Page 17 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

10.

LIFE OF THE AGREEMENT

 

10.1

Unless otherwise terminated by the operation of law or by acts of the parties in
accordance with the terms of this Agreement, this Agreement will be in force
from the Effective Date and will remain in effect for the life of the
last-to-expire patent or last-to-be-abandoned patent application licensed under
this Agreement, whichever is later.

 

10.2

Any termination of this Agreement shall not affect the rights and obligations
set forth in the following articles:

Article 2Definitions

Article 4Sublicenses

Article 9Books and Records

Article 10Life of the Agreement

Article 13Disposition of Licensed Products On Hand Upon
Termination

Article 16Use of Names and Trademarks

Article 17Limited Warranties

Article 19Indemnification

Article 23Notices

Article 24Late Payments

Article 26Confidentiality

Article 29Applicable Law; Venue; Attorneys’ Fees

 

10.3

Any termination of this Agreement will not relieve LICENSEE of its obligation to
pay any monies due or owing at the time of such termination and will not relieve
any obligations, of either party to the other party, established prior to
termination.

11.

TERMINATION BY REGENTS

 

11.1

If LICENSEE should violate or fail to perform any term of this Agreement, then
REGENTS may give written notice of such default (“Notice of Default”) to
LICENSEE. If LICENSEE should fail to repair such default within sixty (60) days
of the effective date of such notice, REGENTS will have the right to terminate
this Agreement and the licenses herein by a second written notice (“Notice of
Termination”) to LICENSEE. If a Notice of Termination is sent to LICENSEE, this
Agreement will automatically terminate on the effective date of such notice.
Such

Page 18 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

termination will not relieve LICENSEE of its obligation to pay any royalty or
license fees owing at the time of such termination and will not impair any
accrued rights of REGENTS. These notices will be subject to Article 23
(Notices).

12.

TERMINATION BY LICENSEE

 

12.1

LICENSEE will have the right at any time to terminate this Agreement in whole or
as to any portion of REGENTS’ PATENT RIGHTS by giving notice in writing to
REGENTS. Such notice of termination will be subject to Article 23 (Notices) and
termination of this Agreement will be effective (30) days after the effective
date of such notice.

 

12.2

Any termination pursuant to Paragraph 12.1 will not relieve LICENSEE of any
obligation or liability accrued hereunder prior to such termination or rescind
anything done by LICENSEE or any payments made to REGENTS hereunder prior to the
time such termination becomes effective, and such termination will not affect in
any manner any rights of REGENTS arising under this Agreement prior to such
termination.

13.

DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION

 

13.1

Upon termination of this Agreement, for a period of [*] days after the date of
termination LICENSEE may complete and SELL any partially made LICENSED PRODUCTS
and continue to render any previously commenced LICENSED SERVICES, and continue
the practice of LICENSED METHOD only to the extent necessary to do so; provided,
however, that all such SALES will be subject to the terms of this Agreement
including, but not limited to, the payment of royalties at the rate and at the
time provided herein and the rendering of reports thereon. Upon termination of
this Agreement by either party, LICENSEE shall return or destroy the BIOLOGICAL
MATERIAL in its possession [*] following the effective date of termination,
subject, however, to any continuing rights LICENSEE may have pursuant to any
material transfer agreement between LICENSEE and REGENTS with respect to the
BIOLOGICAL MATERIAL. Subject to such exception, LICENSEE shall provide REGENTS
[*] following said termination date with written notice that the BIOLOGICAL
MATERIAL has been returned or destroyed.

Page 19 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

14.

PATENT PROSECUTION AND MAINTENANCE

 

14.1

REGENTS will diligently prosecute and maintain the United States and foreign
patent applications and patents under REGENTS’ PATENT RIGHTS, subject to
LICENSEE’S reimbursement REGENTS’ out of pocket costs under Article 14.3 below,
and all patent applications and patents under REGENTS’ PATENT RIGHTS will be
held in the name of REGENTS. REGENTS will have sole responsibility for retaining
and instructing patent counsel, but continued use of such counsel at any point
in the patent prosecution process subsequent to initial filing of a U.S. patent
application covering the INVENTIONS shall be subject to the approval of
LICENSEE. If LICENSEE rejects three of REGENTS’ choice of prosecution counsel,
then REGENTS may select new prosecution counsel without LICENSEE’s consent.
REGENTS shall promptly provide LICENSEE with copies of all relevant
documentation so that LICENSEE may be currently informed and apprised of the
continuing prosecution and LICENSEE agrees to keep this documentation
confidential in accordance with Article 26. LICENSEE may comment upon such
documentation, provided, however, that if LICENSEE has not commented upon such
documentation in reasonable time for REGENTS to sufficiently consider LICENSEE’s
comments prior to the deadline for filing a response with the relevant
government patent office, REGENTS will be free to respond appropriately without
consideration of LICENSEE’s comments. LICENSEE and LICENSEE’s patent counsel
will have the right to consult with patent counsel chosen by REGENTS.

 

14.2

REGENTS will use reasonable efforts to prepare or amend any patent application
to include claims reasonably requested by LICENSEE to protect the LICENSED
PRODUCTS contemplated to be SOLD or to be practiced under this Agreement.

 

14.3

Subject to Paragraph 14.4, all past, present, and future costs for preparing,
filing, prosecuting, and maintaining all United States and foreign patent
applications, and patents under REGENTS’ PATENT RIGHTS will be borne by
LICENSEE, so long as the licenses granted to LICENSEE herein are exclusive. To
date the remaining past patent costs paid by REGENTS are about [*]. Payments are
due within thirty (30) days after receipt of invoice from REGENTS. If, however,
REGENTS reduces the exclusive licenses granted herein to non-exclusive licenses
pursuant to Paragraphs 7.3, 7.4, or 7.5 and REGENTS grants additional
license(s), the costs of preparing, filing, prosecuting and maintaining such
patent applications and patents

Page 20 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

will be divided equally among the licensed parties from the effective date of
each subsequently granted license agreement.

 

14.4

LICENSEE’s obligation to underwrite and to pay all domestic and foreign patent
filing, prosecution, and maintenance costs will continue for so long as this
Agreement remains in effect, provided, however, that LICENSEE may terminate its
obligations with respect to any given patent application or patent in any or all
designated countries upon [*] written notice to REGENTS. REGENTS will use its
best efforts to curtail patent costs when such a notice is received from
LICENSEE. REGENTS may continue prosecution and/or maintenance of such
applications or patents at its sole discretion and expense; provided, however,
that LICENSEE will have no further right or licenses thereunder.

15.

MARKING

 

15.1

Prior to the issuance of patents under REGENTS’ PATENT RIGHTS, LICENSEE agrees
to mark LICENSED PRODUCT(S) (or their containers or labels) made, sold, licensed
or otherwise disposed of by it in the United States under the license granted in
this Agreement with the words “Patent Pending,” and following the issuance in
the United States of one or more patents under REGENTS’ PATENT RIGHTS, with the
numbers of the REGENTS’ PATENT RIGHTS. All LICENSED PRODUCTS shipped to,
manufactured, or sold in other countries will be marked in such manner as to
conform with the patent laws and practice of such countries.

16.

USE OF NAMES AND TRADEMARKS

 

16.1

Nothing contained in this Agreement will be construed as conferring any right to
use in advertising, publicity or other promotional activities any name,
trademark, trade name, or other designation of either party hereto by the other
(including any contraction, abbreviation, or simulation of any of the
foregoing). Unless required by law or consented to in writing by REGENTS, the
use by LICENSEE of the name “The Regents of the University of California” or the
name of any University of California campus in advertising, publicity or other
promotional activities is expressly prohibited. Unless required by law or
consented to in writing by LICENSEE, the use by REGENTS of the name “Avalanche
Biotechnologies” in advertising, publicity or other promotional activities is
expressly prohibited.

Page 21 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

17.

LIMITED WARRANTIES

 

17.1

REGENTS warrants to LICENSEE that it has the lawful right to grant this license.

 

17.2

To the extent of the actual knowledge of the licensing professional responsible
for administration of the Agreement as of the Effective Date, it is the owner of
the REGENT’S PATENT RIGHTS, and it has not granted any right, license or
interest in or to the REGENT’S PATENT RIGHTS to any third party.

 

17.3

Except as provided herein, this license, the BIOLOGICAL MATERIAL and the
associated INVENTIONS are provided WITHOUT WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESSED OR IMPLIED.
REGENTS MAKES NO REPRESENTATION OR WARRANTY THAT THE INVENTIONS, THE BIOLOGICAL
MATERIAL, REGENTS’ PATENT RIGHTS, LICENSED PRODUCTS, LICENSED SERVICES OR
LICENSED METHOD WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHT.

 

17.4

EXCEPT OF LICENSEE’S DUTIES FOR CLAIMS OF THIRD PARTIES UNDER ARTICLE 19, IN NO
EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THIS LICENSE OR THE USE OF THE
INVENTIONS, THE BIOLOGICAL MATERIAL, REGENTS’ PATENT RIGHTS, LICENSED METHOD,
LICENSED SERVICES OR LICENSED PRODUCTS.

 

17.5

Except as expressly provided in this Article 17, nothing in this Agreement is or
will be construed as:

 

(a)

A warranty or representation by REGENTS as to the validity, enforceability or
scope of any REGENTS’ PATENT RIGHTS; or

 

(b)

A warranty or representation that anything made, used, or SOLD under any license
granted in this Agreement is or will be free from infringement of patents of
third parties; or

 

(c)

An obligation to bring or prosecute actions or suits against third parties for
patent infringement, except as provided in Article 18; or

 

(d)

Conferring by implication, estoppel, or otherwise any license or rights under
any patents of REGENTS other than REGENTS’ PATENT RIGHTS as defined herein,
regardless of whether such patents are dominant or subordinate to REGENTS’
PATENT RIGHTS; or

Page 22 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(e)

An obligation to furnish any know-how not provided in the patents and patent
applications under REGENTS’ PATENT RIGHTS, and REGENTS’ PROPERTY RIGHTS as
defined herein.

18.

PATENT INFRINGEMENT

 

18.1

In the event that a party (in the case of the REGENTS to the extent of the
actual knowledge of the licensing professional responsible for the
administration of this Agreement) learns of the substantial infringement of any
REGENTS’ PATENT RIGHTS under this Agreement, such party will promptly provide
the other party with notice and reasonable evidence of such infringement
(“Infringement Notice”). During the period and in a jurisdiction where LICENSEE
has exclusive rights under this Agreement, neither party will notify a third
party, including the infringer, of the infringement without first obtaining
consent of the other party, which consent will not be unreasonably withheld.
Both parties will use diligent efforts, in cooperation with each other, to
terminate such infringement without litigation.

 

18.2

LICENSEE shall have the first right to institute suit for patent infringement
against the infringer [*] after the Infringement Notice in 18.1. REGENTS may
voluntarily join such suit at its own expense, but may not thereafter commence
suit against the infringer for the acts of infringement that are the subject of
LICENSEE’s suit or any judgment rendered in that suit. LICENSEE may not join
REGENTS in a suit initiated by LICENSEE without REGENTS’ prior written consent.
If, in a suit initiated by LICENSEE, REGENTS is involuntarily joined other than
by LICENSEE, LICENSEE will pay any third party costs incurred by REGENTS arising
out of such suit, including but not limited to, any legal fees of outside
counsel that REGENTS selects and retains to represent it in the suit.

If, within [*] following the effective date of the Infringement Notice, the
infringing activity of potential commercial significance has not been abated and
if LICENSEE has not brought suit against the infringer, REGENTS may institute
suit for patent infringement against the infringer. If REGENTS institutes such
suit, LICENSEE may not join such suit without REGENTS’ consent and may not
thereafter commence suit against the infringer for the acts of infringement that
are the subject of REGENTS’ suit or any judgment rendered in that suit.

 

18.3

Such legal action as is decided upon will be at the expense of the party on
account of whom suit is brought and all recoveries recovered thereby will belong
to such

Page 23 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

party, provided that legal action brought jointly by REGENTS and LICENSEE and
participated in by both, will be at the joint expense of the parties and all
recoveries will be allocated in the following order: a) to each party
reimbursement in equal amounts of the attorney’s costs, fees, and other related
expenses to the extent each party paid for such costs, fees, and expenses until
all such costs, fees, and expenses are consumed for each party; and b) any
remaining amount shared jointly by them in proportion to the share of expenses
paid by each party, but in no event will REGENTS’ share be [*] of such remaining
amount if REGENTS is a party.

 

18.4

Each party will cooperate with the other in litigation instituted hereunder but
at the expense of the party on account of whom suit is brought. Such litigation
will be controlled by the party bringing the action, except that REGENTS may be
represented by counsel of its choice in any suit brought by LICENSE.

 

18.5

Any agreement made by LICENSEE for the purposes of settling litigation or other
dispute shall comply with the requirements of Article 4 (Sublicenses) of this
Agreement.

19.

INDEMNIFICATION

 

19.1

LICENSEE will, and will require its sublicensees to, indemnify, hold harmless,
and defend REGENTS and its officers, employees, and agents; sponsor(s) of the
research that led to the INVENTIONS; and BIOLOGICAL MATERIAL covered by REGENTS’
PROPERTY RIGHTS; and the inventors of any patents and patent applications under
REGENTS’ PATENT RIGHTS and their employers against any and all claims, suits,
losses, damages, costs, fees, and expenses resulting from or arising out of
exercise of this license or any sublicense or any use or possession of the
BIOLOGICAL MATERIAL. This indemnification will include, but not be limited to,
any product liability.

 

19.2

LICENSEE, at its sole cost and expense, will insure its activities in connection
with any work performed hereunder and will obtain, keep in force, and maintain
the following insurance:

 

(a)

Commercial Form General Liability Insurance (contractual liability included)
with limits as follows:

Each Occurrence[*]

Products/Completed Operations Aggregate[*]

Page 24 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Personal and Advertising Injury[*]

General Aggregate[*]

If the above insurance is written on a claims-made form, it shall continue for
[*] years following termination or expiration of this Agreement. The insurance
shall have a retroactive date of placement prior to or coinciding with the
Effective Date of this Agreement; and

 

(b)

Worker’s Compensation as legally required in the jurisdiction in which LICENSEE
is doing business.

 

19.3

The coverage and limits referred to in Subparagraphs 19.2a and 19.2b above will
not in any way limit the liability of LICENSEE under this Article. Upon the
execution of this Agreement, LICENSEE will furnish REGENTS with certificates of
insurance evidencing compliance with all requirements. Such certificates will:

 

(a)

provide for [*] advance written notice to REGENTS of any cancellation of
insurance coverages; LICENSEE will promptly notify REGENTS of any material
modification of the insurance coverages;

 

(b)

indicate that REGENTS has been endorsed as an additional insured under the
coverage described above in Subparagraph l9.2; and

 

(c)

include a provision that the coverage will be primary and will not participate
with, nor will be excess over, any valid and collectable insurance or program of
self-insurance maintained by REGENTS.

 

19.4

REGENTS will promptly notify LICENSEE in writing of any claim or suit brought
against REGENTS for which REGENTS intends to invoke the provisions of this
Article 19. LICENSEE will keep REGENTS informed of its defense of any claims
pursuant to this Article 19.

20.

COMPLIANCE WITH LAWS

 

20.1

LICENSEE will comply with all applicable international, national, state,
regional, and local laws and regulations in performing its obligations hereunder
and in its use, manufacture, SALE or import of the LICENSED PRODUCTS, LICENSED
SERVICES, or practice of the LICENSED METHOD. LICENSEE understands that REGENTS
is subject to United States laws and regulations (including the Arms

Page 25 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Export Control Act, as amended, and the Export Administration Act of 1979),
controlling the export of technical data, computer software, laboratory
prototypes and other commodities, and REGENTS’ obligations under this Agreement
are contingent on compliance with such laws and regulations. The transfer of
certain technical data and commodities may require a license from the cognizant
agency of the United States Government and/or written assurances by LICENSEE
that LICENSEE will not export such technical data and/or commodities to certain
foreign countries without prior approval of such agency. REGENTS neither
represents that a license will not be required nor that, if required, it will be
issued.

21.

GOVERNMENT APPROVAL OR REGISTRATION

 

21.1

If this Agreement or any associated transaction is required by the law of any
nation to be either approved or registered with any governmental agency,
LICENSEE will assume all legal obligations to do so. LICENSEE will notify
REGENTS if it becomes aware that this Agreement is subject to a United States or
foreign government reporting or approval requirement. LICENSEE will make all
necessary filings and pay all costs including fees, penalties, and all other
out-of-pocket costs associated with such reporting or approval process.

22.

ASSIGNMENT

 

22.1

This Agreement is binding upon and shall inure to the benefit of REGENTS, its
successors and assigns. This Agreement will be personal to LICENSEE and
assignable by LICENSEE only with the written consent of REGENTS, except that
LICENSEE may freely assign this Agreement to an acquirer of all or substantially
all of LICENSEE’s stock, assets or business.

23.

NOTICES

 

23.1

All notices under this Agreement will be deemed to have been fully given and
effective when done in writing and delivered in person, or mailed by registered
or certified U.S. mail, or deposited with a carrier service requiring signature
by recipient, and addressed as follows:

 

To REGENTS:

Office of Technology Licensing
2150 Shattuck Avenue, Suite 510


Page 26 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Berkeley, CA 94704-1347
Attn.: Director [*]

 

To LICENSEE:

Avalanche Biotechnologies, Inc
665 Third Street, Suite 250
San Francisco, CA 94107
Attn.: Thomas W. Chalberg, Ph.D.

Either party may change its address upon written notice to the other party.

24.

LATE PAYMENTS

 

24.1

If monies owed to REGENTS under this Agreement are not received by REGENTS when
due, LICENSEE will pay to REGENTS interest charges [*] on the date such payment
is due, [*]. Such interest will be calculated from the date payment was due
until actually received by REGENTS. Such accrual of interest will be in addition
to, and not in lieu of, enforcement of any other rights of REGENTS related to
such late payment. Acceptance of any late payment will not constitute a waiver
under Article 25 (Waiver) of this Agreement.

25.

WAIVER

 

25.1

The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement will not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other party. None of the terms and conditions of this
Agreement can be waived except by the written consent of the party waiving
compliance.

26.

CONFIDENTIALITY

 

26.1

Each party will hold the other party’s proprietary business and technical
information, patent prosecution material and other proprietary information,
including the negotiated terms of this Agreement, in confidence and against
disclosure to third parties with at least the same degree of care as it
exercises to protect its own data and license agreements of a similar nature.
This obligation will expire [*] years after the termination or expiration of
this Agreement.

Page 27 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

26.2

Nothing contained herein will in any way restrict or impair the right of
LICENSEE or REGENTS to use, disclose, or otherwise deal with any information or
data which:

 

(a)

at the time of disclosure to a receiving party is generally available to the
public or thereafter becomes generally available to the public by publication or
otherwise through no act of the receiving party;

 

(b)

the receiving party can show by written record was in its possession prior to
the time of disclosure to it hereunder and was not acquired directly or
indirectly from the disclosing party; or

 

(c)

is independently made available to the receiving party without restrictions as a
matter of right by a third party.

In addition, nothing contained herein will in any way restrict or impair the
right of LICENSEE or REGENTS to make any disclosure required under the
California Public Records Act or pursuant to other requirements of law.

 

26.3

REGENTS will be free to release to the inventors and senior administrators
employed by REGENTS the terms and conditions of this Agreement upon their
request. If such release is made, REGENTS will inform such employees of the
confidentiality obligations set forth above and will request that they do not
disclose such terms and conditions to others. Should a third party inquire
whether a license to REGENTS’ PATENT RIGHTS is available, REGENTS may disclose
the existence of this Agreement and the extent of the grant in Articles 3 and 4
to such third party, but will not disclose the name of LICENSEE unless LICENSEE
has already made such disclosure publicly, except where REGENTS is required to
release information under either the California Public Records Act or other
applicable law, provided REGENTS gives prior written notice to LICENSEE of such
disclosure.

 

26.4

LICENSEE and REGENTS agree to destroy or return to the disclosing party
proprietary information received from the other in its possession within fifteen
(15) days following the effective date of termination of this Agreement.
However, each party may retain one copy of proprietary information of the other
solely for archival purposes in non-working files for the sole purpose of
verifying the ownership of the proprietary information, provided such
proprietary information will be subject to the confidentiality provisions set
forth in Article 26.1. LICENSEE and REGENTS agree to provide each other, within
thirty (30) days following

Page 28 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

termination of this Agreement, with a written notice that proprietary
information has been returned or destroyed.

27.

FORCE MAJEURE

 

27.1

Except for LICENSEE’s obligation to make any payments to REGENTS hereunder, the
parties to this Agreement shall be excused from any performance required
hereunder if such performance is rendered impossible or unfeasible due to any
catastrophes or other major events beyond their reasonable control, including,
without limitation, war, riot, and insurrection; laws, proclamations, edicts,
ordinances, or regulations; strikes, lockouts, or other serious labor disputes;
and floods, fires, explosions, or other natural disasters. When such events have
abated, the parties’ respective obligations hereunder will resume.

28.

SEVERABILITY

 

28.1

The provisions of this Agreement are severable, and in the event that any
provision of this Agreement will be determined to be invalid or unenforceable
under any controlling body of law, such invalidity or enforceability will not in
any way affect the validity or enforceability of the remaining provisions
hereof.

29.

APPLICABLE LAW; VENUE; ATTORNEYS’ FEES

 

29.1

THIS AGREEMENT WILL BE CONSTRUED, INTERPRETED, AND APPLIED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law rules that
would direct the application of the laws of another jurisdiction, but the scope
and validity of any patent or patent application under REGENTS’ PATENT RIGHTS
will be determined by the applicable law of the country of such patent or patent
application. Any legal action brought by the parties relating to this Agreement
will be conducted in [*]. The prevailing party in any legal action under this
Agreement will be entitled to recover its reasonable attorneys’ fees in addition
to its costs and necessary disbursements.

30.

ELECTRONIC COPY

 

30.1

The parties to this document agree that a copy of the original signature
(including an electronic copy) may be used for any and all purposes for which
the original

Page 29 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

signature may have been used. The parties further waive any right to challenge
the admissibility or authenticity of this document in a court of law based
solely on the absence of an original signature.

31.

SCOPE OF AGREEMENT

 

31.1

This Agreement (except for the Confidentiality Agreement [*] which will continue
to the extent it is not inconsistent with this Agreement) incorporates the
entire agreement between the parties with respect to the subject matter hereof,
and this Agreement may be altered or modified only by written amendment duly
executed by the parties hereto.




Page 30 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.

THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA

By   /s/ Carol Mimura

Carol Mimura, Ph.D.

Assistant Vice Chancellor

Office of Technology Licensing

Date

AVALANCHE BIOTECHNOLOGIES, INC.


By/s/ Thomas Chalberg

Thomas Chalberg, Ph.D.

Chief Executive Officer

 

DateJune 17, 2013

 

 

Page 31 of 31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.